Willson, Judge.
With commendable and characteristic candor and fairness, the Assistant Attorney General confesses errors in this conviction, to wit:
1. It was error to permit the witness Shultz to testify as a witness in behalf of the State, over the defendant’s objection, it being shown that said witness had been convicted of felony in this State, which conviction had not been legally set aside, and the said witness not having been legally pardoned for the crime of which he had been convicted—said witness having been conditionally pardoned only. (Carr v. The State, 19 Texas Ct. App., 635.)
*164Opinion delivered November 2, 1887.
2. It was error to reject, when offered as evidence by the defendant, the judgment of conviction showing the conviction of said witness Shultz of a felony. This testimony was offered for the purpose of affecting the credibility of said witness, and for such purpose was admissible. (Bennett v. The State, ante, page 73.)
Because of said errors the judgment is reversed and the cause is remanded.

Reversed and remanded.